           Case 4:19-cv-00001-YGR Document 32 Filed 06/12/19 Page 1 of 7


 1   RYAN J. MARTON (223979)
     ryan@martonribera.com
 2   CAROLYN CHANG (217933)
     carolyn@martonribera.com
 3   HECTOR J. RIBERA (221511)
     hector@martonribera.com
 4   MARTON RIBERA SCHUMANN & CHANG LLP
     548 Market Street, Suite 36117
 5   San Francisco, CA 94104
     Tel.: (415) 360-2511
 6
      Attorneys for Zoho Corporation
 7

 8
                                     UNITED STATES DISTRICT COURT
 9
                                  NORTHERN DISTRICT OF CALIFORNIA
10
      ZOHO CORPORATION                              Case No: 3:19-cv-00001-YGR
11
                              Plaintiff,            PLAINTIFF AND COUNTER-
12                                                  DEFENDANT ZOHO CORPORATION’S
      v.                                            ANSWER TO COUNTERCLAIMS
13
      SENTIUS INTERNATIONAL, LLC                    DEMAND FOR JURY TRIAL
14
                              Defendant.
15
16
      SENTIUS INTERNATIONAL, LLC
17
                              Counterclaimant,
18
      v.
19
      ZOHO CORPORATION and ZOHO
20    CORPORATION PVT., LTD.
21                            Counter-Defendants.
22
23
24
25
26
27
28


     Zoho Corporation’s Answer to Counterclaims
     Case No. 19-cv-00001
              Case 4:19-cv-00001-YGR Document 32 Filed 06/12/19 Page 2 of 7


 1            Plaintiff Zoho Corporation (“Zoho”), by and through its attorneys, hereby answers the
 2   counterclaims of Defendant Sentius International, LLC (“Sentius”) with respect to allegations
 3   directed to Zoho only and states as follows:
 4            1.     The allegations set forth in Paragraph 1 of the Counterclaims appear to state legal
 5   conclusions to which a responsive pleading is not required. To the extent that a responsive pleading
 6   is required, Zoho admits that the Counterclaims purport to state a cause of action that arises under the
 7   federal patent statutes. Zoho denies any allegation of patent infringement.
 8                               RESPONSE TO NATURE OF THE ACTION
 9            2.     The allegations set forth in Paragraph 2 of the Counterclaims appear to state legal
10   conclusions to which a responsive pleading is not required. To the extent that a responsive pleading
11   is required, Zoho admits that the Counterclaims purport to state a cause of action that arises under the
12   federal patent statutes and admits that copies of U.S. Patent No. RE43,633 (“the ’633 patent”) and
13   U.S. Patent No. 7,672,985 (“the ’985 patent”) (collectively “the Patents-in-Suit”) are attached to the
14   Counterclaims as Exhibits A and B, respectively. Zoho denies any allegation of infringement of any
15   of the Patents-in-Suit and denies that Sentius is entitled to recover any damages, attorney’s fees, or
16   costs.
17                                       RESPONSE TO THE PARTIES
18            3.     Zoho lacks sufficient knowledge or information to form a belief as to the truth or
19   falsity of the allegations in Paragraph 3 of the Counterclaims and on that basis denies them.
20            4.     Zoho admits the allegations in Paragraph 4 of the Counterclaims.
21            5.     The allegations of Paragraph 5 of the Counterclaims are directed to Zoho Corporation
22   Pvt, Ltd. (“Zoho India”). Zoho responds as to Zoho only.
23                                RESPONSE JURISDICTION AND VENUE
24            6.     The allegations set forth in Paragraph 6 of the Counterclaims appear to state legal
25   conclusions to which a responsive pleading is not required. To the extent that a responsive pleading
26   is required, Zoho admits that the Counterclaims purport to state a cause of action that arises under the
27   federal patent statutes and admits that this Court has subject matter jurisdiction over such actions
28   based on 28 U.S.C. §§ 1331 and 1338(a).


     Zoho Corporation’s Answer to Counterclaims
     Case No. 19-cv-00001
                                                         1
            Case 4:19-cv-00001-YGR Document 32 Filed 06/12/19 Page 3 of 7


 1           7.       The allegations set forth in Paragraph 7 of the Counterclaims appear to state legal
 2   conclusions to which a responsive pleading is not required. To the extent that a responsive pleading
 3   is required, Zoho admits that it resides in this District and is subject to personal jurisdiction in this
 4   District.
 5           8.       The allegations set forth in Paragraph 8 of the Counterclaims appear to state legal
 6   conclusions to which a responsive pleading is not required. To the extent that a responsive pleading
 7   is required, Zoho admits it is a California corporation with a principal place of business in this
 8   District. Zoho denies the remaining allegations in Paragraph 8 of the Counterclaims.
 9           9.       Zoho denies the allegations in Paragraph 9 of the Counterclaims.
10           10.      Zoho denies the allegations in Paragraph 10 of the Counterclaims.
11           11.      Zoho denies the allegations in Paragraph 11 of the Counterclaims.
12                                        RESPONSE TO COUNT ONE
13                               (Allegations re Infringement of the ’633 Patent)
14           12.      Zoho admits that on its face, the ’633 patent purports to be a United States Patent, that
15   bears a “Date of Patent” of September 4, 2012, and is titled “System and Method for Linking Streams
16   of Multimedia Data to Reference Material for Display.” Zoho admits that Exhibit A purports to be a
17   true and correct copy of the ’633 patent. Zoho denies the remaining allegations of Paragraph 12 of
18   the Complaint.
19           13.      Zoho lacks sufficient knowledge or information to form a belief as to the truth or
20   falsity of the allegations in Paragraph 13 of the Counterclaims and on that basis denies them.
21           14.      Zoho denies the allegations in Paragraph 14 of the Counterclaims.
22           15.      Zoho denies the allegations in Paragraph 15 of the Counterclaims.
23           16.      Zoho denies the allegations in Paragraph 16 of the Counterclaims.
24           17.      Zoho denies the allegations in Paragraph 17 of the Counterclaims.
25           18.      Zoho denies the allegations in Paragraph 18 of the Counterclaims.
26           19.      Zoho denies the allegations in Paragraph 19 of the Counterclaims.
27           20.      Zoho denies the allegations in Paragraph 20 of the Counterclaims.
28           21.      Zoho denies the allegations in Paragraph 21 of the Counterclaims.


     Zoho Corporation’s Answer to Counterclaims
     Case No. 19-cv-00001
                                                           2
           Case 4:19-cv-00001-YGR Document 32 Filed 06/12/19 Page 4 of 7


 1           22.     Zoho denies the allegations in Paragraph 22 of the Counterclaims.
 2           23.     Zoho denies the allegations in Paragraph 23 of the Counterclaims.
 3           24.     Zoho denies the allegations in Paragraph 24 of the Counterclaims.
 4           25.     Zoho denies the allegations in Paragraph 25 of the Counterclaims.
 5           26.     Zoho denies the allegations in Paragraph 26 of the Counterclaims.
 6           27.     Zoho denies the allegations in Paragraph 27 of the Counterclaims.
 7           28.     Zoho denies the allegations in Paragraph 28 of the Counterclaims.
 8           29.     Zoho denies the allegations in Paragraph 29 of the Counterclaims.
 9           30.     Zoho denies the allegations in Paragraph 30 of the Counterclaims.
10           31.     Zoho denies the allegations in Paragraph 31 of the Counterclaims.
11           32.     Zoho denies the allegations in Paragraph 32 of the Counterclaims.
12           33.     Zoho denies the allegations in Paragraph 33 of the Counterclaims.
13           34.     Zoho denies the allegations in Paragraph 34 of the Counterclaims.
14           35.     Zoho denies the allegations in Paragraph 35 of the Counterclaims.
15           36.     Zoho denies the allegations in Paragraph 36 of the Counterclaims.
16           37.     Zoho denies the allegations in Paragraph 37 of the Counterclaims.
17           38.     Zoho lacks sufficient knowledge or information to form a belief as to the truth or
18   falsity of the allegations in Paragraph 38 of the Counterclaims and on that basis denies them.
19                                        RESPONSE TO COUNT TWO
20                               (Allegations re Infringement of the ’985 Patent)
21           39.     Zoho admits that on its face, the ’985 patent purports to be a United States Patent, that
22   bears a “Date of Patent” of March 2, 2010, and is titled “Automated Creation and Delivery of
23   Database Content.” Zoho admits that Exhibit B purports to be a true and correct copy of the ’633
24   patent. Zoho denies the remaining allegations of Paragraph 39 of the Complaint
25           40.     Zoho lacks sufficient knowledge or information to form a belief as to the truth or
26   falsity of the allegations in Paragraph 40 of the Counterclaims and on that basis denies them.
27           41.     Zoho denies the allegations in Paragraph 41 of the Counterclaims.
28           42.     Zoho denies the allegations in Paragraph 42 of the Counterclaims.


     Zoho Corporation’s Answer to Counterclaims
     Case No. 19-cv-00001
                                                         3
           Case 4:19-cv-00001-YGR Document 32 Filed 06/12/19 Page 5 of 7


 1           43.     Zoho denies the allegations in Paragraph 43 of the Counterclaims.
 2           44.     Zoho denies the allegations in Paragraph 44 of the Counterclaims.
 3           45.     Zoho denies the allegations in Paragraph 45 of the Counterclaims.
 4           46.     Zoho denies the allegations in Paragraph 46 of the Counterclaims.
 5           47.     Zoho denies the allegations in Paragraph 47 of the Counterclaims.
 6           48.     Zoho denies the allegations in Paragraph 48 of the Counterclaims.
 7           49.     Zoho denies the allegations in Paragraph 49 of the Counterclaims.
 8           50.     Zoho denies the allegations in Paragraph 50 of the Counterclaims.
 9           51.     Zoho denies the allegations in Paragraph 51 of the Counterclaims.
10           52.     Zoho denies the allegations in Paragraph 52 of the Counterclaims.
11           53.     Zoho denies the allegations in Paragraph 53 of the Counterclaims.
12           54.     Zoho denies the allegations in Paragraph 54 of the Counterclaims.
13           55.     Zoho denies the allegations in Paragraph 55 of the Counterclaims.
14           56.     Zoho denies the allegations in Paragraph 56 of the Counterclaims.
15           57.     Zoho denies the allegations in Paragraph 57 of the Counterclaims.
16           58.     Zoho denies the allegations in Paragraph 58 of the Counterclaims.
17           59.     Zoho denies the allegations in Paragraph 59 of the Counterclaims.
18           60.     Zoho lacks sufficient knowledge or information to form a belief as to the truth or
19   falsity of the allegations in Paragraph 60 of the Counterclaims and on that basis denies them.
20                                  RESPONSE TO PRAYER FOR RELIEF
21           Zoho denies that Sentius is entitled to the relief if seeks or any relief at all for the allegations
22   made in its Counterclaims. Zoho denies all allegations in the Counterclaims that have not been
23   specifically admitted in paragraphs 1-60 above.
24                                          AFFIRMATIVE DEFENSE
25           Zoho hereby asserts the following affirmative and other defenses to the claims and allegations
26   contained in the Counterclaims. Zoho reserves the right to seek leave to amend this Answer to
27   Counterclaims to plead additional defenses and/or to supplement its existing defenses.
28


     Zoho Corporation’s Answer to Counterclaims
     Case No. 19-cv-00001
                                                           4
           Case 4:19-cv-00001-YGR Document 32 Filed 06/12/19 Page 6 of 7


 1                                       First Defense (Non-Infringement)
 2           61.     Zoho has not infringed, and does not infringe, and is not liable for any infringement of
 3   any claim of the ’633 patent or any claim of the ’985 patent.
 4                                          Second Defense (Invalidity)
 5           62.     The ’633 patent is invalid for failure to meet one or more of the conditions for
 6   patentability specified in Title 35 of the United States Code, or the rules, regulations, and the law
 7   related thereto, including, without limitations, in 35 U.S.C. §§ 101, 103, 103, and 112 because the
 8   alleged invention lacks patentable subject matter; was used or known by others in this country or was
 9   patented or described in a publication before the date of the alleged invention; or was patented or
10   described in a publication or were in public use or on sale for more than one year before the date of
11   the patent application; or was not invented by the named inventors; or was invented by another prior
12   to the date of the alleged invention; or was obvious in view of the prior art; or is indefinite; or does
13   not claim what the applicants regarded as their invention; or does not contain a proper written
14   description or enabling disclosure.
15           63.     The ’985 patent is invalid for failure to meet one or more of the conditions for
16   patentability specified in Title 35 of the United States Code, or the rules, regulations, and the law
17   related thereto, including, without limitations, in 35 U.S.C. §§ 101, 103, 103, and 112 because the
18   alleged invention lacks patentable subject matter; was used or known by others in this country or was
19   patented or described in a publication before the date of the alleged invention; or was patented or
20   described in a publication or were in public use or on sale for more than one year before the date of
21   the patent application; or was not invented by the named inventors; or was invented by another prior
22   to the date of the alleged invention; or was obvious in view of the prior art; or is indefinite; or does
23   not claim what the applicants regarded as their invention; or does not contain a proper written
24   description or enabling disclosure.
25                                   Third Defense (Limitation on Damages)
26           64.     Sentius’ claim for damages is barred, in whole or in part, by 35 U.S.C. § 286 and 35
27   U.S.C. § 287 and Sentius’ failure to provide notice thereunder.
28


     Zoho Corporation’s Answer to Counterclaims
     Case No. 19-cv-00001
                                                          5
           Case 4:19-cv-00001-YGR Document 32 Filed 06/12/19 Page 7 of 7


 1                                     Fourth Defense (Limitation on Costs)
 2            65.    Sentius’ claim for costs is barred, in whole or part, by 35 U.S.C. § 288 and 28 U.S.C.
 3   § 1928
 4                                                Fifth Defense (Laches)
 5            66.    Sentius’ claims are barred, in whole or part, by the doctrine of laches.
 6                                      Reservation of Additional Defenses
 7            67.    Zoho reserves any and all additional defenses available to them under Title 35, or the
 8   rules, regulations, and law related thereto, the Federal Rules of Civil Procedure, the Rules of this
 9   Court, or otherwise in law or equity, now existing or later arising, as may be discovered.
10
11   Dated: June 12, 2019                         Respectfully submitted,

12
13                                                     MARTON RIBERA SCHUMANN & CHANG LLP

14                                                       By:    /s/ Carolyn Chang
                                                                  Carolyn Chang
15
16                                                       CAROLYN CHANG (SBN 217933)
                                                         carolyn@martonribera.com
17                                                       MARTON RIBERA SCHUMANN & CHANG LLP
                                                         548 Market Street, Suite 36117
18                                                       San Francisco, CA 94104
                                                         Telephone: (415) 360-2514
19
20
21
22
23
24
25
26
27
28


     Zoho Corporation’s Answer to Counterclaims
     Case No. 19-cv-00001
                                                            6
